NOTICE                    2022 IL App (4th) 220695-U                        FILED
This Order was filed under                                                          December 19, 2022
Supreme Court Rule 23 and is                                                           Carla Bender
                                             NO. 4-22-0695                         4th District Appellate
not precedent except in the
limited circumstances allowed                                                            Court, IL
 under Rule 23(e)(1).               IN THE APPELLATE COURT

                                             OF ILLINOIS

                                         FOURTH DISTRICT


   In re H.S., a Minor,                                         )     Appeal from the
                                                                )     Circuit Court of
   (The People of the State of Illinois,                        )     McDonough County
                 Petitioner-Appellee,                           )     No. 21JA9
                 v.                                             )
   Erin W.,                                                     )     Honorable
                 Respondent-Appellant).                         )     Heidi A. Benson,
                                                                )     Judge Presiding.

                   JUSTICE DOHERTY delivered the judgment of the court.
                   Justices Turner and Steigmann concurred in the judgment.

                                                ORDER

 ¶1       Held: The trial court’s judgment finding respondent unfit under section 1(D)(m)(ii) of
                the Adoption Act was not against the manifest weight of the evidence.

 ¶2                Respondent Erin W. appeals from the trial court’s order finding her to be an unfit

 parent and terminating her parental rights as to her minor child H.S. (born in 2020). Respondent

 only challenges the trial court’s unfitness finding on appeal, arguing the judgment is against the

 manifest weight of the evidence. For the reasons that follow, we affirm.

 ¶3                                        I. BACKGROUND

 ¶4                In February 2020, the State filed a petition for adjudication of wardship, alleging

 the minor was neglected pursuant to section 2-3(1)(b) of the Juvenile Court Act of 1987 (705 ILCS
405/2-3(1)(b) (West 2020)).1 Relevant on appeal, the petition alleges that the minor was subject

to an injurious environment due to respondent (1) previously being found unfit without fitness

being restored and (2) suffering from unaddressed mental health issues impacting her ability to

care for the minor. Respondent stipulated to the petition and H.S. was adjudicated neglected in

September 2020. H.S. was made a ward of the court following a dispositional hearing where the

court found respondent unfit.

¶5             Among the services respondent was to complete under the dispositional order were

the following: (1) execute all authorizations required, (2) notify the caseworker of changes in

contact information or residence, (3) obtain and maintain employment, (4) obtain and maintain

safe and suitable housing, (5) submit to a psychological evaluation and follow all

recommendations, (6) participate in and complete counseling, (7) complete a parenting class,

(8) complete domestic violence counseling, and (9) complete two drug drops per month.

¶6             The State filed a petition to terminate respondent’s parental rights in January 2022,

alleging she was an unfit person pursuant to section 1(D)(m)(ii) of the Adoption Act (750 ILCS

50/1(D)(m)(ii) (West 2020)) for failing to make reasonable progress toward the return of the minor

during the relevant nine-month period of April 1, 2021, through January 1, 2022.

¶7             A fitness hearing followed in May 2022. Maria Leitner of FamilyCore was the

caseworker in this matter. She testified that the primary reason for removal of the minor was

respondent’s mental health issues. While respondent began attending counseling services, she was

discharged twice for a lack of engagement. A psychological evaluation had been scheduled, but




1
 The minor’s biological father Terry B. was involved in these proceedings. The trial court’s
judgments regarding unfitness and the best interest of the minor applied with equal force to Terry
B. He is pursuing an appeal separately in Fourth District case No. 4-22-0780.
                                               -2-
respondent failed to appear. Leitner attempted to reschedule the evaluation. However, scheduling

was complicated by respondent’s incarceration.

¶8             The secondary reason for the minor’s removal was environmental concerns.

Respondent moved from a previous residence known to be unsuitable for the minor. Leitner

attempted to but was unable to visit respondent’s new residence. She would schedule inspections,

but respondent would cancel, claiming she would not be home or had another appointment. While

there was no express reason given why Leitner could not observe the home, it was insinuated that

the home was not appropriate for the minor. There were also reports there were a significant

number of animals living in the home.

¶9             Respondent was initially required to participate in twice-monthly drug drops. She

was then only required to drop once a month. Respondent only appeared for about half of the

required drug drops, with no reason provided for the absences. Of the samples submitted, there

were no unexplained substances found.

¶ 10           During the relevant period, respondent successfully completed domestic violence

counseling and signed consents. She completed a parenting class prior to the relevant period.

Although respondent completed the parenting class, there were concerns that she did not retain the

information presented in the class as she did not understand the appropriate timeline in which the

minor should be developing. She was sporadically employed but was unemployed at the time of

the hearing. H.S. was respondent’s ninth child, and none of the other children were under her care

due to her surrendering the children or her rights to them being terminated. Leitner concluded that

on January 1, 2022, the agency was no closer to returning the minor to respondent’s care than it

was on April 1, 2021. Respondent did not testify.




                                               -3-
¶ 11           Terry B. testified in his defense. He acknowledged that the home that he and

respondent originally resided in was unsafe for the minor, but he had been working towards fixing

the issues with the new residence. As of the hearing, he was still making repairs.

¶ 12           The trial court entered an order finding respondent unfit. In delivering its judgment,

the court noted the most significant concerns were respondent’s mental health issues, the

environmental issues, and that Leitner was unable to observe the home. A best interest hearing

ensued, and thereafter the trial court found it was in the best interest of the minor to terminate

respondent’s parental rights.

¶ 13           This appeal followed.

¶ 14                                       II. ANALYSIS

¶ 15           Respondent argues that the trial court’s fitness determination was against the

manifest weight of the evidence. She argues that she made significant reasonable progress during

the relevant time period. The State counters that although respondent made some progress, the

progress was insufficient to determine that the minor could be returned to her care in the near

future.

¶ 16           The termination of parental rights is a two-step process. Here, respondent only

challenges the finding in the first step, that she was unfit. “Under the Juvenile Court Act, parental

rights cannot be terminated absent the parent’s consent unless the court first determines, by clear

and convincing evidence, that the parent is an ‘unfit person’ as defined by section 1(D) of the

Adoption Act (750 ILCS 50/1(D) (West 2010)). 705 ILCS 405/2-29(2) (West 2010).” In re N.G.,

2018 IL 121939, ¶ 28. “A parent’s rights may be terminated if even a single alleged ground for

unfitness is supported by clear and convincing evidence.” In re Gwynne P., 215 Ill. 2d 340, 349

(2005). A trial court’s finding of unfitness will not be overturned on appeal unless it is against the



                                                -4-
manifest weight of the evidence. In re M.I., 2016 IL 120232, ¶ 21. “ ‘A court’s decision regarding

a parent’s fitness is against the manifest weight of the evidence only where the opposite conclusion

is clearly apparent.’ ” Id. (quoting Gwynne P., 215 Ill. 2d at 354).

¶ 17           The court in this case found that respondent failed to make reasonable progress

toward the return of the minor during the nine-month period pursuant to section 1(D)(m)(ii) of the

Adoption Act (750 ILCS 50/1 (D)(m)(ii) (West 2020)).

               “Reasonable progress is examined under an objective standard based upon

               the amount of progress measured from the conditions existing at the time

               custody was taken from the parent. [Citation]. The benchmark for

               measuring a parent’s reasonable progress under section 1(D)(m) of the

               Adoption Act encompasses the parent’s compliance with the service plans

               and court’s directives in light of the condition that gave rise to the removal

               of the child and other conditions which later become known that would

               prevent the court from returning custody of the child to the parent.

               [Citation]. Reasonable progress exists when the trial court can conclude that

               progress being made by a parent to comply with directives given for the

               return of the minor is sufficiently demonstrable and of such a quality that

               the trial court will be able to order the minor returned to parental custody in

               the near future.” In re D.T., 2017 IL App (3d) 170120, ¶ 17.

¶ 18           The trial court’s fitness finding in this matter is not against the manifest weight of

the evidence. Respondent argues that she made reasonable progress because she changed

residences in an attempt to remedy the environmental concerns. She also argues the trial court

placed an undue emphasis on the missed drug drops. We disagree. Initially, while the trial court



                                                -5-
did state that it could not ignore the missed drug drops, it is apparent from the record that the trial

court’s focus remained on two issues: respondent’s unaddressed mental health issues and the

condition of respondent’s home. More than two years after the minor was removed from

respondent’s care neither of those issue had been addressed. As the trial court pointed out, the

predominant concern for the minor was respondent’s mental health. None of the services meant to

address that issue were completed. Respondent failed to complete her psychological examination

and was discharged from counseling twice for a lack of engagement. The secondary concern was

the condition of respondent’s home. While respondent did move, the caseworker in this matter was

unable to observe the home to determine whether it was suitable for the minor despite her repeated

attempts to do so. Testimony during the hearing confirmed the caseworker’s suspicions that the

reason she was not allowed to view the home was because it was not suitable for the minor.

¶ 19            Respondent argues that the trial court “completely overlooked the meaningful

progress [she] made in responding to her child’s needs.” We reject this contention, as the court

specifically stated:

                “One of the parents’ attorneys, perhaps it was Mr. Thor, indicated that

                [respondents] tried. The Court agrees; they tried, but trying is efforts, and

                the petition was filed on progress, not efforts.

                       Specifically with regard to mother, *** the most significant

                concerns were mother’s mental health and the environmental issues. With

                regard to the two services aimed at mental health, counseling and the

                psychological, mother just abjectly failed at those. ***

                       ***




                                                 -6-
                       With regard to letting [the] social worker into the home, there’s

               really—hundred percent of the evidence is social worker never got to be in

               the home during the nine-month period that we’re here in court on. And

               [Terry B.] testified as to why that was, and it appears that there were some

               pretty significant environmental concerns with regard to the housing

               situation at that time.”

¶ 20           Based on the conditions that resulted in the removal of the minor from respondent’s

care, and the failure to comply with the court’s directives meant to remedy those conditions, the

court did not err in finding there was no reasonable progress towards the return of the minor to

respondent’s care in the near future.

¶ 21                                      III. CONCLUSION

¶ 22           For the reasons stated, we affirm the judgment of the trial court of McDonough

County.

¶ 23           Affirmed.




                                               -7-